In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-56V
                                      Filed: June 13, 2017
                                         UNPUBLISHED

****************************
DONNA NAULT,                            *
                                        *        Special Processing Unit (“SPU”);
                     Petitioner,        *        Ruling on Entitlement;
v.                                      *        Concession;
                                        *        Influenza ("Flu");
SECRETARY OF HEALTH                     *        Shoulder Injury Related to
AND HUMAN SERVICES,                     *        Vaccine Administration ("SIRVA")
                                        *
                     Respondent.        *
                                        *
****************************
Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On January 13, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following her October 7, 2015 influenza vaccination. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On June 7, 2017, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “believes that petitioner’s medical course is consistent with a
shoulder injury related to vaccine administration (“SIRVA”).” Id. at 7. Respondent
further states that “petitioner met the statutory requirements by suffering the residual

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
effects of her condition for more than six months. Therefore, based on the record as it
now stands, petitioner has satisfied all legal prerequisites for compensation under the
[Vaccine] Act.” Id. (internal citations omitted).

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2